WRIGHT, Presiding Judge.
This is an appeal from an order modifying the divorce decree granting a divorce to Emmett Terry Best and Velma Kay Best on November 19, 1975. Appellant contends that the trial court erred by abusing its discretion: (1) in awarding custody of his minor daughter to his ex-wife; and (2) in ignoring the desire and request of the minor daughter to live with her father (appellant). We have carefully reviewed the record in this case; and find nothing in the facts of precedential value. We also find no abuse of discretion, and summarily affirm based on Garrison v. Kesek, 406 So.2d 953 (Ala.Civ.App.1981) and Cooper v. Cooper, 382 So.2d 569 (Ala.Civ.App.1980).
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.